A luminous charge was given to the jury, by Thompson, Circuit Justice, in the course of which he commented upon the various questions of law raised in the cause, and gave his opinion in relation to them. — The plaintiff, Grant, had obtained a patent in the year 1821, which he surrendered in 1S25, and took out a new one. The judge decided, that he had the right and power so to do, and that his present patent must be considered in the same light as if no other had been issued. That an abstract principle was not patentable, the judge said, was clearly law, but this patent was not liable to that objection. He also charged, that the specifications and drawings in the secretary’s office might both be used to make the machine, and if it could be made from the two together it would be sufficient, but that the model there deposited could not be used for that purpose. He then compared our statute with the English statutes, and decided that the jury must believe (under our statute) that the specification was defective by reason of the fraudulent or intentional concealment of the patentee, or otherwise the patent would be good. He, perhaps, would not be perfectly satisfied of the correctness of this position, had it not been already expr.ss'y decided in the United States circuit court in Boston and Philadelphia. The great question was then submitted to the jury, whether or not Grant was the true inventor of the machine. The testimony in relation to Mason’s invention was fully commented upon, and the jury was instructed that it was not necessary that Mason should have taken out a patent in order to take away the plaintiff's, right — and, on the other hand, the plaintiff’s right would not be destroyed merely because Mason had produced the same result, but that it must be shown, that Mason produced the same results by a machine acting upon the same principle as the plaintiff’s. As to damages, the judge said, it was a question exclusively for the jury; that the plaintiffs should recover the actual damages which they had sustained, and that the net profits made by the defendants was probably the best rule to guide the jury in assessing them.
The jury returned a sealed verdict in favor of the plaintiffs for three thousand two hundred and sixty-six dollars, and sixty-six cents, which the court are by law obliged to treble— making the judgement $9,799,98, besides costs.
[See Case No. 5,698.]